Citation Nr: 0948006	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  04-11 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for service connection for a neck disorder.

2. Whether new and material evidence has been received to 
reopen a claim for service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran had active service from June 1960 to May 1967 and 
from September 1967 to September 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

This case was previously before the Board in June 2006 and 
December 2007.  In December 2007, the Board issued a decision 
finding that the Veteran had failed to submit new and 
material evidence to reopen previously denied claims for 
entitlement to service connection for a neck disorder and 
headaches.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In May 
2009 the Court issued an order granting the parties' Joint 
Motion for Remand (Joint Motion) to vacate the Board's 
decision and remand the case to the Board for compliance with 
the Joint Motion.  

The issues of entitlement to service connection for a neck 
disorder and headaches is  are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for headaches and a neck 
injury in a February 1987 rating decision.  This decision was 
confirmed in June 1987 and December 1989 decisions.  
   
2.  The December 1989 decision is the last final decision 
prior to the Veteran's request to reopen his claim for a neck 
disorder and for headaches in April 2002.

3.  Evidence received since the December 1989 decision 
regarding the Veteran's claims for service connection for a 
neck disorder and headaches is not cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The decisions of February 1987, June 1987, and December 
1989 are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.302, 20.1103 (2009).

2.  New and material evidence having been received, the 
claims of entitlement to service connection for a neck 
disorder and headaches is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the issues decided herein, the Veteran claims 
that a neck disorder and headaches are related to his service 
in the United States Air Force from June 1960 to September 
1986.  Specifically, he contends that a documented in-service 
motor vehicle accident in August 1965 has resulted in a 
current neck disorder and headaches.  

Legal Criteria

Generally, a claim which has been denied may not thereafter 
be reopened and allowed based on the same record.  38 
U.S.C.A. § 7105.  However, pursuant to 38 C.F.R. § 5108, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and 
material evidence has been submitted, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine whether there is new and material 
evidence to reopen the claim.

Factual Background

The Veteran submitted his original claim for service 
connection for a head injury and headaches in October 1986 
and he was afforded a VA examination in December 1986.  The 
RO denied this initial claim in a February 1987 rating 
decision, noting that the Veteran complained of headaches on 
several occasions during military service but also finding 
that there was no diagnosis of headaches or a head injury in 
the December 1986 VA examination.  This decision was 
confirmed in a June 1987 rating decision and subsequent 
December 1989 decision.  Although the RO provided notice of 
these denials, the Veteran did not initiate an appeal of any 
of these decisions. Therefore, the RO's decisions of February 
1987, June 1987, and December 1989 are final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.

The evidence of record at the time of the prior final RO 
decision in December 1989 consisted of the Veteran's service 
treatment records, VA clinical records, and the Veteran's lay 
statements. Service treatment records show that the Veteran 
was involved in a motor vehicle accident in August 1965 at 
which time the diagnosis was "twisted neck."  Thereafter, 
he complained of headaches and pain in the head/neck.    
Service treatment records also show complaints of headaches 
in May 1969, 1977, and May 1983.  Work-ups were done but no 
diagnosis was given for the complaints of the headaches.  VA 
clinical records dated in December 1986 showed severe 
tension-related headaches and complaints of cervical pain 
following a lifting injury and motor vehicle accident in 
1965.  VA clinical records dated in March 1987 showed 
headaches that came up from his neck and involved the front 
of his head.  There was no focalization or lateralization of 
any physical findings during these headaches.  An October 
1986 VA examination was negative for diagnosis of either a 
neck disorder or headaches.    

In April 2002, the Veteran applied to reopen his previously 
denied claims for service connection for a neck disorder and 
for headaches. In connection with this claim, the RO obtained 
letters from several private physicians, VA clinical records, 
and the Veteran's lay statements.  In a January 1988 letter 
Dr. W.R.M. stated that the Veteran was being treated for 
headaches with neck pain.  The Veteran reportedly experienced 
headaches "for years, three and four times a week."  In a 
November 1989 letter, Dr. W.R.M. stated that the Veteran was 
being treated on a per needed basis for headaches and neck 
pain and averaged 1-2 visits per month.  In a January 1990 
letter Dr. A.R.S. stated that the Veteran had been treated 
between March 1985 and June 1986 for upper neck stiffness and 
headaches usually on the left side of the face and head.  The 
diagnosis was chronic cervical strain causing headaches and 
neck pain.  In a May 2002 letter, Dr. W.R.N. stated that the 
Veteran had been treated "for a number of years on an as 
needed basis" for complaints of neck problems and headaches.  
VA clinical records contain diagnoses of questionable 
migraine headaches and vascular headaches.  A report of VA 
examination in August 2002 notes that the Veteran continued 
to complain of frequent headaches and neck pain.  His history 
included a motor vehicle accident that caused significant 
whiplash.  The VA examiner stated that the Veteran continued 
to complain of neck pain and frequent headaches.

Analysis

Upon review of the record, the Board finds that evidence 
received since the December 1989 decision is new and 
material.  The January 1990 letter from Dr. A.R.S. and the 
recently submitted VA treatment records contain diagnoses of 
cervical spine and headache disorders that were not of record 
at the time of the December 1989 decision.  The January 1990 
letter from Dr. A.R.S. also shows that the Veteran was 
treated for upper neck stiffness and headaches between March 
1985 and June 1986 (i.e., while the Veteran was still in 
service).  Finally, the August 2002 VA examination report 
noted the Veteran's history of a neck injury in a motor 
vehicle accident in service and his report of continued neck 
pains and headaches since that time. 

The recently submitted evidence constitutes evidence of 
continuity of symptomatology necessary to support the claim.  
38 C.F.R. § 3.303(b).  Therefore, the claim is reopened.  38 
U.S.C.A. § 5108.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

In this case, the Board is granting in full the benefits 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  


ORDER

New and material evidence having been presented to reopen the 
claim of entitlement to service connection for a neck 
disorder, the claim is reopened.  To this extent, the appeal 
is granted.


New and material evidence having been presented to reopen the 
claim of entitlement to service connection for headaches, the 
claim is reopened.  To this extent, the appeal is granted.


REMAND

As noted above, new and material evidence has been received 
to reopen the claim for service connection for a neck 
disorder and headaches.  After further development, the 
AMC/RO must readjudicate the claim on a de novo basis.

The Veteran's service treatment records show that he was 
involved in a motor vehicle accident in August 1965 and 
thereafter complained of pain in the head/neck and headaches.  
Service treatment records also show several complaints of 
headaches during service, specifically in May 1969, 1977, and 
May 1983.  Post-service treatment records show complaints of 
headaches as early as December 1986, less than three months 
after the Veteran's separation from military service.  
Private and VA treatment records show various diagnoses 
relating to the Veteran's complaints of neck pain and 
headaches, including chronic cervical strain causing 
headaches and neck pain, questionable migraine headaches, and 
vascular headaches.  

The Veteran was afforded a VA examination for his neck 
disorder and headaches in August 2002; however, the examiner 
failed to opine whether or not there was a nexus between the 
Veteran's current neck disorder/headaches and his military 
service.  While there is evidence of continuity of 
symptomatology, there must be medical evidence demonstrating 
a relationship between the Veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent.  Voerth v. West, 13 Vet. App. 117 (1999).  Thus, 
on remand an examination and opinion are required.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA 
examination to determine the current nature 
and likely etiology of the claimed neck 
disorder and headaches, to include whether any 
diagnosed headache disorder is caused or 
aggravated (that is, secondary to) a neck 
injury.  All indicated testing in this regard 
should be performed and the claims folder 
should be made available to the examiner for 
review.  

Based on the examination and review of the 
record, the examiner is requested answer the 
following questions:  

Is it at least as likely as not that any neck 
disorder and/or headaches are the result of 
disease or injury in service, to include 
whether they are caused or aggravated by the 
documented August 1965 in-service motor 
vehicle accident.  

Is it at least as likely as not that any 
headaches are caused or aggravated by any 
currently diagnosed neck disorder?  

Complete rationale for all opinions expressed 
must be provided. 

2.  After completion of the above, review the 
expanded record and determine if the claims 
can be granted.  If any claim remains denied, 
issue a Supplemental Statement of the Case 
(SSOC) and afford the Veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


